OPINION AND ORDER
EMIL F. GOLDHABER, Chief Judge:
The issue before us arises out of the claim of The Philadelphia Savings Fund Society (now named Meritor Savings Bank) for post-petition interest on its secured claim at the contract rate to the extent of its security.
This question having been before us on four prior occasions (In re Robert A. Evans, 20 B.R. 175; In re Einspahr, 30 B.R. 356; In re McCall, 57 B.R. 642; In re Nesmith, 57 B.R. 348) we see no reason for repeating the rationale we have set forth in those cases.
An appropriate order follows.
ORDER
AND NOW, to wit, this 8th day of December, 1986, it is hereby
ORDERED that Philadelphia Savings Fund Society (now named Meritor Savings Bank) is entitled to receive post-petition interest on its secured claim, at the rate of 11% as set forth in its mortgage note; and it is further
*30ORDERED that the debtor’s objections to Philadelphia Savings Fund Society’s claim are hereby DISMISSED.